Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The present disclosure is directed to Real-Time Transport Control Protocol (RTCP) and more specifically relates to signaling of the RTCP viewport feedback for Immersive Teleconferencing and Telepresence for Remote Terminals.
The prior art of record in combination or alone fails to disclose these elements of independent claims 1, 11, 20 in combination with other elements.  for example independent claim 1 has claim limitations such as controlling a delivery of a video conference call to a viewport; setting a timer and an event-based threshold with respect to the video conference call; determining whether any of the timer and the event-based threshold have been triggered based on any of an elapsed time and an event; and further controlling the delivery of the video conference call to the viewport based on determining whether any of the timer and the event-based threshold have been triggered.  Independent claim 11 has claim limitations such as at least one memory configured to store computer program code; at least one processor configured to access the computer program 
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2019/0364261A1) to Hwang et al. discloses METHOD FOR TRANSMITTING 360-DEGREE VIDEO, METHOD FOR RECEIVING 360-DEGREE VIDEO, APPARATUS FOR TRANSMITTING 360-DEGREE VIDEO AND APPARATUS FOR RECEIVING 360-DEGREE VIDEO which teaches [0102] The feedback process may be a process of transmitting various kinds of feedback information that may be acquired at a display process to a transmission side. Interactivity may be provided in enjoying the 360-degree video through the feedback process. In some embodiments, head orientation information, information about a viewport, which indicates the area that is being viewed by the user, etc. may be transmitted to the transmission side at the feedback process. In some embodiments, the user may interact with what is realized in the VR environment. In this case, information related to the interactivity may be provided to the transmission side or to a 
--(US 2021/0044982A1) to Chebolu discloses apparatus and method for establishing virtual reality call between caller VR and callee VR which teaches:  A method for establishing a virtual reality (VR) call between a caller VR device and a callee VR device, the method includes determining which of the caller VR device or the callee VR device should perform a stitching operation associated with the VR call based on a first plurality of parameters associated with the callee VR device and a second plurality of parameters associated with the caller VR device, and causing transmission of one of a plurality of media contents or a stitched media content from the caller VR device to the callee VR device after establishment of the VR call based on the determining.
--(US 2018/0013980A1) to Oyman et al. discloses interactive video conferencing which teaches: [0047] When using RTCP feedback reports, the receiving terminal includes the current ROI information of the user in the RTCP reports it is transmitting to the sending terminal. When using RTP header extensions, the receiving terminal includes the current ROI information of the user in the RTP packets it is transmitting to the sending terminal. These RTP packets carry video streams in the reverse direction, which can be used for bi-directional video communications in MTSI. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651